Case 21-31723-KLP          Doc 13   Filed 06/23/21 Entered 06/23/21 14:43:30         Desc Main
                                    Document     Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

IN RE:                                         )
                                               )
GRANT GILCHRIST III                            )       Case No. 21í31723íKLP
                                               )       Chapter 7
                        Debtor                 )

          ORDER GRANTING MOTION TO EXTEND THE AUTOMATIC STAY

         THIS MATTER came upon the Motion to Extend the Automatic Stay (the “Motion”) and

the Memorandum in Support filed herein by the Debtor; and

         UPON CONSIDERATION WHEREOF, it appearing to the Court that the Debtor filed

this bankruptcy case on May 25, 2021 (the “instant case”), and an Order for Relief was entered;

and it

         FURTHER APPEARING that the Debtor had one (1) prior Chapter 13 Bankruptcy case

(the “prior case”) pending within one (1) year prior to the filing of this case, which prior case

was dismissed; and it

         FURTHER APPEARING that the Motion and a Notice of Hearing has been properly

served upon all creditors and parties in interest; and it

         FURTHER APPEARING that the filing of the instant case was in good faith as to all

creditors; it is, accordingly,

         ADJUDGED, ORDERED and DECREED that the automatic stay of 11 U.S.C.

§ 362(a) shall not terminate and is hereby extended without condition as to Debtor, the Debtor’s




James E. Kane (VSB #30081)
KANE & PAPA, P.C.
1313 East Cary Street
Richmond, VA 23219
(804) 225-9500 (phone)
(804) 225-9598 (fax)
Counsel for Debtor
Case 21-31723-KLP      Doc 13    Filed 06/23/21 Entered 06/23/21 14:43:30          Desc Main
                                 Document     Page 2 of 3



property, all creditors, and property of the bankruptcy estate throughout the pendency of this

case.

      Jun 23 2021
Date: ________________
/s/ Keith L Phillips
__________________________________
U.S. Bankruptcy Judge

                   Jun 23 2021
Entered on Docket: _____________________



I ask for this:

/s/ James E. Kane
James E. Kane (VSB# 30081)
Kane & Papa, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor


                                     CERTIFICATION

       Pursuant to Local Rule 9022-1(C), I hereby certify that all necessary parties have
endorsed the above order.

                                           /s/ James E. Kane
                                           Counsel for Debtor




                                              2
Case 21-31723-KLP   Doc 13   Filed 06/23/21 Entered 06/23/21 14:43:30   Desc Main
                             Document     Page 3 of 3



                             Parties to Receive Copies


                               James E. Kane, Esquire
                               Kane & Papa, P.C.
                               P. O. Box 508
                               Richmond, Virginia 23218-0508

                               William Anthony Broscious
                               P.O. Box 71180
                               Henrico, VA 23255

                               Office of the U.S. Trustee
                               701 E. Broad Street
                               Room 4304
                               Richmond, Virginia 23219




                                         3
